 

Case 1:19-cv-00016 Document 76 Filed on 04/21/21 in TXSD Page 1 of 4

~Anited States Court of Appeals

“coimtedStarescours = for the Sfitth Circuit gece
Southern District of Texas FILED
FILED ee
April 21, 2021 April 21, 2021
Nathan Ochsner, Clerk of Court No. 20-40599 Lyle o qayee
‘ er

A-PRO TOWING AND RECOVERY, L.L.C.; EDUARDO PENA,
Plaintiffs —Appellants,
versus
CITY OF PorT ISABEL; MARTIN CANTU, SR.,

Defendants —Appellees.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 1:19-CV-16

 

CLERK’S OFFICE:

Under 5TH CiR. R. 42.3, the appeal is partially dismissed as of April
~ 21, 2021, for Appellant Eduardo Pena and Appellee City of Port Isabel. for
failure to file briefs.
Case 1:19-cv-00016 Document 76 Filed on 04/21/21 in TXSD Page 2 of 4

No. 20-40599

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

By:

Christina A. Gardner, Deputy Clerk _

 

ENTERED AT THE DIRECTION OF THE COURT
Case 1:19-cv-00016 Document 76 Filed on 04/21/21 in TXSD Page 3 of 4

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK - 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

. April 21, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-40599 A-Pro Towing v. Cantu

USDC No. 1:19-CV-16

Enclosed is an order entered in this case.

Sincerely,
LYLE W. CAYCE, Clerk

By

Christina A. Gardner, Deputy Clerk
504-310-7684

 

Mr. J. Arnold Aguilar

Mr. Daniel J. Goldberg

Mr. Nathan Ochsner

Mr. Martin Jonathan Siegel

P.S. to Counsel: Please use the attached caption for all future
filings.

 
 

 

Case 1:19-cv-00016 Document 76 Filed on 04/21/21 in TXSD Page 4 of 4

Case No. 20-40599
A-Pro Towing and Recovery, L.L.C.,
Plaintiff - Appellant
Vv.
Martin Cantu, Sr.,

Defendant - Appellee
